Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 1 of 16 PageID 257




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

RODNEY DEWAYNE JOHNSON,

                         Plaintiff,

v.                                                             Case No: 5:19-cv-205-Oc-60PRL

G. MILLER, et al.,1

                  Defendants.
________________________________

               ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

          I.     Status

          Plaintiff, a state prisoner being housed in the federal prison system, is

proceeding on a pro se Amended Civil Rights Complaint (Doc. 9) against Assistant

Warden G. Miller, Captain Dunbar, S.I.S. Lieutenant Goodman, Lieutenant Wilson,

Officer Ertel, Warden Lockett, Assistant Health Service Administrator Mezyk, and

four John Doe officers.2 Plaintiff alleges that he was assaulted by staff and denied

medical treatment until eleven days after the incident when he had to be rushed to

the hospital.

          Before the Court is a Motion to Dismiss filed on behalf of Defendants Miller,

Dunbar, Goodman, Wilson, Ertel, Lockett, and Mezyk (Doc. 28).3 Defendants argue




1 Defendants advise that the proper spelling of Defendant Mzek’s surname is Mezyk. See Doc. 28 at

1 n.1. The Clerk shall update the docket accordingly.
2   The Court previously dismissed the claims against R.C. Cheatham. See Order (Doc. 11).
3 The John Doe officers have not been served with process, because Plaintiff has not provided

sufficient identifying information. See Order (Doc. 12) at 1 n.1; Order (Doc. 18) at 1 n.1.
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 2 of 16 PageID 258




that Plaintiff failed to exhaust his administrative remedies; Defendant Mezyk is

entitled to absolute immunity as a United States Public Health Service officer;

Defendants Dunbar, Mezyk, and Lockett are entitled to qualified immunity because

Plaintiff fails to state a claim against them; and all official capacity suits under

Bivens4 are due to be dismissed. The Court advised Plaintiff that the granting of a

motion to dismiss would represent an adjudication of this case which may foreclose

subsequent litigation on the matter and provided Plaintiff with an opportunity to

respond to the Motion. See Order (Doc. 18). Plaintiff filed a Response (Doc. 31) and

a Declaration of another inmate (Doc. 32). At the Court’s direction, Defendants

filed a Reply (Doc. 37). The Motion is ripe for review.

          II.    Motion to Dismiss Standard of Review

          “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)); Bilal v. Geo Care, LLC, 981 F.3d 903, 911 (11th Cir. 2020)

(“[O]n a Rule 12(b)(6) motion, we accept the factual allegations in the complaint as

true and construe them in the light most favorable to the plaintiff.” (internal

quotations and citation omitted)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “Labels and conclusions” or “a formulaic recitation of



4   Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).




                                                 -2-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 3 of 16 PageID 259




the elements of a cause of action” that amount to “naked assertions” will not do. Id.

(quotations, alteration, and citation omitted). Moreover, a complaint must “contain

either direct or inferential allegations respecting all the material elements

necessary to sustain a recovery under some viable legal theory.” Roe v. Aware

Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and

citations omitted). The Court liberally construes a pro se plaintiff’s allegations. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171,

1175 (11th Cir. 2011).

      III.   Discussion

      As explained herein, the Court finds that Plaintiff failed to exhaust his

administrative remedies before filing this case. Because exhaustion is a

precondition to suit, the Court need not address Defendants’ other arguments as

this case is due to be dismissed without prejudice for Plaintiff’s failure to exhaust.

             A. Governing Legal Authority Regarding Exhaustion

      An inmate must first exhaust all available administrative remedies before

filing any claim under Bivens. See 42 U.S.C. § 1997e(a). But a prisoner is not

required to plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead,

“failure to exhaust is an affirmative defense under the PLRA[.]” Id. The defendant

carries the burden of showing a failure to exhaust. Id. at 212. Notably, exhaustion

of available administrative remedies is “a precondition to an adjudication on the

merits” and is mandatory under the PLRA. Bryant v. Rich, 530 F.3d 1368, 1374

(11th Cir. 2008). Not only is there an exhaustion requirement, “the PLRA




                                          -3-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 4 of 16 PageID 260




exhaustion requirement requires proper exhaustion.” Woodford v. Ngo, 548 U.S. 81,

93 (2006).

                 Because exhaustion requirements are designed to deal
                 with parties who do not want to exhaust, administrative
                 law creates an incentive for these parties to do what they
                 would otherwise prefer not to do, namely, to give the
                 agency a fair and full opportunity to adjudicate their
                 claims. Administrative law does this by requiring proper
                 exhaustion of administrative remedies, which “means
                 using all steps that the agency holds out, and doing so
                 properly (so that the agency addresses the issues on the
                 merits).” Pozo,[5] 286 F.3d, at 1024. . . .

Woodford, 548 U.S. at 90. And “[p]roper exhaustion demands compliance with an

agency’s deadlines and other critical procedural rules[.]” Id.

                 Courts may not engraft an unwritten “special
                 circumstances” exception onto the PLRA’s exhaustion
                 requirement. The only limit to § 1997e(a)’s mandate is
                 the one baked into its text: An inmate need exhaust only
                 such administrative remedies as are “available.”

Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

          The determination of whether an inmate has properly exhausted his

available administrative remedies is a matter of abatement and should be raised in

a motion to dismiss or be treated as such if raised in a summary judgment motion.

Bryant, 530 F.3d at 1374-75 (citation omitted). The Eleventh Circuit has explained

the two-step process that this Court must employ when examining the issue of

exhaustion.

                 In Turner v. Burnside we established a two-step process
                 for resolving motions to dismiss prisoner lawsuits for



5   Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).




                                                  -4-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 5 of 16 PageID 261




                  failure to exhaust. 541 F.3d at 1082.[6] First, district
                  courts look to the factual allegations in the motion to
                  dismiss and those in the prisoner’s response and accept
                  the prisoner’s view of the facts as true. The court should
                  dismiss if the facts as stated by the prisoner show a
                  failure to exhaust. Id. Second, if dismissal is not
                  warranted on the prisoner’s view of the facts, the court
                  makes specific findings to resolve disputes of fact, and
                  should dismiss if, based on those findings, defendants
                  have shown a failure to exhaust. Id. at 1082-83; see also
                  id. at 1082 (explaining that defendants bear the burden of
                  showing a failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see

Pavao v. Sims, 679 F. App’x 819, 823-24 (11th Cir. 2017) (per curiam).

          The BOP provides an internal grievance procedure for its inmates. See 28

C.F.R. § 542.10, et seq. Generally, a prisoner must complete a three-step sequential

process if the informal resolution procedures fail to resolve the issue.7 As to the

formal grievance procedures, an inmate first must submit a Request for

Administrative Remedy on the BP-9 form to the Warden within twenty days of the

incident. See 28 C.F.R. § 542.14(a). If the inmate is not satisfied with the Warden’s

response, he may submit an appeal on the BP-10 form to the Regional Director

within twenty days of the Warden’s response. See 28 C.F.R. § 542.15(a). If the

inmate is dissatisfied with the Regional Director’s response, he may submit an




6   Turner v. Burnside, 541 F.3d 1077 (11th Cir. 2008).
7 A federal inmate must “first present an issue of concern informally to staff” who must “attempt to

informally resolve the issue before an inmate submits a Request for Administrative Remedy.” See 28
C.F.R. § 542.13(a).




                                                  -5-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 6 of 16 PageID 262




appeal on the BP-11 form to the General Counsel within thirty days of the Regional

Director’s response. See id.

             B. Parties’ Positions

      Defendants acknowledge that Plaintiff filed some administrative remedies,

but argue that he failed to properly complete the BOP’s multi-step process. In

support of their position, Defendants filed the Declaration and Certification of

Records by Kenneth Richardson, a Staff Attorney at the Federal Correctional

Complex in Coleman, Florida (FCC Coleman). See Doc. 28-1. Mr. Richardson

declares in pertinent part:

                    Inmate Rodney Johnson, Federal Register number
             33846-007, is a federal inmate currently designated to the
             United States Penitentiary Thomson, in Thomson,
             Illinois. At the time of the alleged incident, he was
             housed at FCC Coleman, USP-I, in Coleman, Florida.

                    Computerized administrative remedy records
             maintained by the Bureau reveal that Inmate Johnson
             has filed five (5) administrative remedies during his
             incarceration with the Federal Bureau of Prisons.

                    Inmate Johnson filed remedy #955629-F1 at the
             institution level on October 3, 2018. He alleged that on
             June 1, 2018 staff assaulted him while he was restrained.
             He also stated he did not receive timely medical care
             between the date of the incident and June 12, 2018.

                   On October 11, 2018, the Warden signed the
             administrative remedy and the following codes were
             entered; CLO, and XPL. This indicates that the remedy
             was accepted and closed with an explanation. In this
             instance, Inmate Johnson was told his allegations would
             be investigated, but he would not be told of the results.
             He was informed that if he was not satisfied with the
             response he could appeal to the next level. He was
             advised if he were seeking monetary damages for neglect



                                         -6-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 7 of 16 PageID 263




            of duty, he would need to file an administrative tort claim.
            ...

                   Inmate Johnson filed his appeal at the regional
            level on October 22, 2018. On November 23, 2018, the
            following codes were entered; REJ, LEG and RSR. This
            indicates the administrative remedy was rejected (REJ)
            because it was not legible (LEG). He was informed he
            should resubmit (RSR) his appeal with legible copies.
            Inmates are usually given ten (10) days to refile. In this
            instance, Inmate Johnson never refiled at the regional
            level.

                   Instead of re-filing at the regional level, Inmate
            Johnson filed directly to the Central Office level. That
            remedy was received on January 28, 2019, as remedy
            #955629 A-1. It was initially erroneously accepted, and a
            second remedy response designated as #955629 A-2 was
            generated. On February 19, 2019, the following codes
            were entered; WRL, DIR, and OTH. This indicates
            Inmate Johnson’s remedy was filed at the wrong level
            (WRL) and that Inmate Johnson should follow the
            directions given to him by the region (DIR/OTH).

                   Pursuant to policy, the Bureau does not keep copies
            of rejected administrative remedies.

                   Inmate Johnson failed to re-file his appeal at the
            regional level. There are no records establishing Inmate
            Johnson exhausted his constitutional claim of excessive
            force or his alleged deliberate indifference to his medical
            needs allegations.

                   Inmate Johnson filed an administrative tort claim,
            TRT-SER-2019-00959, which was received by the
            institution on October 11, 2018. He alleged constitutional
            claims and was informed these were improperly brought
            as a tort claim. Plaintiff also alleged that medical staff
            fail[ed] to provide proper medical care. His claim was
            investigated and denied on April 10, 2019.

Doc. 28-1 at 3-4 (internal citations and paragraph enumeration omitted). Mr.

Richardson attached pertinent exhibits to his Declaration.



                                        -7-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 8 of 16 PageID 264




      According to Plaintiff in his Response, he “filed all necessary administrative

remedies for his constitutional claims and was denied on all levels.” Doc. 31 at 10.

He later states that his “unit team . . . denied him his right to exhaust his

administrative remedy by denying him the administrative remedy documents” in

retaliation “for the incident that happen[ed] at USP Coleman-1.” Id. at 10-11. He

acknowledges that he received the response to his BP-10, advising him that his

remedy was illegible and directing him to resubmit it. Id. at 11. Plaintiff claims

that he received this remedy “two days before he could be time barred,” and that

when he complained about getting the response back late, “his unit team . . . said

they couldn’t do nothing about it.” Id. He states that he asked his unit team “for

another BP-10 which he was denied and the unit team walked off.” Id. Plaintiff

alleges that “[a] few day[s] later after [he] tried on numerous occasions to get

another BP-10 form so he could file his remedy[,] all staff at USP Coleman-2

den[ied] him.” Id. at 12. “Plaintiff then ask[ed] another inmate for a remedy form,

but that inmate only had a BP-11.” Id. “Plaintiff filed at the central office level at

around 1-28-19, [yet he] never received a response to his BP-11 which [D]efendants

claim that [he] did receive a response.” Id. He asserts that he “tried . . . his best” to

properly complete the administrative process, but he was unable to because staff

would not provide him with the proper forms. Id.

      Plaintiff also filed the Declaration of inmate Tony C. Thomas. See Doc. 32.

Thomas states that he saw Plaintiff provide “a white envelope to officer Rivera at

or/around 10:30, 10:45 p.m.” sometime in December 2018. Id. at 1. Thomas claims




                                           -8-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 9 of 16 PageID 265




that the white envelope contained BP-8, BP-9, BP-10 and BP-11 forms “regarding

physical brutality and battery remedy appeal No. 955629-F1.” Id. The envelope

was addressed to the Central Office. Id.

      In their Reply, Defendants reiterate that there is no dispute that Plaintiff

submitted administrative remedies informally (BP-8), to the Warden (BP-9), at the

regional level (BP-10), and at the Central Office (BP-11). Doc. 37 at 4. There also is

no dispute that Plaintiff’s BP-10 was returned to him because it was not legible and

Plaintiff was instructed to resubmit the remedy, but he did not do so—instead he

filed the BP-11 at the Central Office. Id. Defendants, however, dispute Plaintiff’s

assertion that his administrative remedies were unavailable to him because staff

denied him forms. Defendants argue that “BOP staff provided him the forms

necessary to exhaust informally and at the institutional level,” he “does not allege

that he was in any respect threatened if he pursued the grievance procedure,” and

he was not deterred from filing remedies as he “subsequently pursued the grievance

procedure with the Central Office.” Id. at 6.

      In support of their Reply, Defendants submitted a second Declaration of Mr.

Richardson, as well as Declarations of Correctional Counselor Ronald Rodriguez,

Correctional Counselor Gwendolyn Bailey, and Unit Manager Jeffrey Smith. See

Docs. 37-1 to 37-4. Mr. Richardson avers that “[i]nmates are provided the necessary

documents to file their administrative remedies by Bureau staff, primarily their

unit team. However, if an inmate needs a form expeditiously they can ask any staff

member for the necessary form(s) and their request will be handled as quickly as




                                           -9-
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 10 of 16 PageID 266




 possible.” Doc. 37-1 at 2. He further declares that when “a remedy is rejected[,] the

 entire remedy is sent back to the inmate so that they can correct any issues that

 cause[d] the rejection.” Id. Accordingly, per policy, “the Bureau has no copies to

 verify any allegations made by the Inmate in his alleged Regional or Central Office

 remedies.” Id.

       Correctional Counselor Rodriguez states that Plaintiff was housed in the

 Special Housing Unit (SHU) from June 1, 2018 to October 22, 2019. See Doc. 37-2

 at 2. Rodriguez further declares in pertinent part:

                     [E]ach unit team member conducts weekly SHU
              rounds. While conducting rounds, each unit team member
              carries a folder containing several types of documents an
              inmate in SHU may need, to include several copies of
              blank BP-8, BP-9, BP-10, and BP-11 administrative
              remedy forms. If an inmate requests any form to include
              an administrative remedy, protocol is to provide them
              with the requested form.

                     As previously mentioned, I do remember Inmate
              Johnson, and I also remember him asking for several
              blank administrative remedy forms during his time in
              SHU. I provided any form that he requested. I also
              remember providing several responses to his
              administrative remedies to him as well, as those are
              delivered to the Unit Team for delivery to the inmate. I
              do not recall Inmate Johnson ever complaining to me that
              he was having difficulty filing his administrative
              remedies.

                     Inmate Johnson also state[s] in his complaint of a
              situation where he received his administrative remedy
              two days before the appeal due date. I do not remember
              this specific situation; however, if any inmate receives
              their remedies response late, staff will provide a memo
              explaining why a remedy or an appeal is late, if
              necessary. Inmate Johnson never requested from me, a




                                         - 10 -
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 11 of 16 PageID 267




                memo explaining a late administrative remedy or a late
                appeal.

 Id. at 2-3 (paragraph enumeration omitted).

       Correctional Counselor Bailey also describes the rounds staff members make

 in the SHU, and adds that the administrative remedy forms “can be requested from

 any unit team member, and there are also several other Bureau staff members not

 part of the unit team who also make[] rounds [and] can provide any forms an

 inmate might request.” Doc. 37-3 at 2-3. Finally, Unit Manager Smith provides

 similar averments, but also notes that an inmate can report any denial of forms to

 the Warden, Associate Warden, Captain, or SHU Lieutenant, and/or can “file their

 remedy without the form, explaining that they were denied the proper forms.” Doc.

 37-4 at 2-3.

                C. Analysis

       Plaintiff acknowledges that he received the response advising him that his

 BP-10 was illegible and directing him to resubmit it. He claims that the unit team

 would not provide him with a BP-10 form, thus rendering his administrative

 remedies unavailable. He did, however, eventually obtain a BP-11 form from

 another inmate, which he submitted. The BOP records attached to Mr.

 Richardson’s first Declaration show that on February 19, 2019, the Central Office

 advised Plaintiff to “make corrections as noted by region and resubmit to regional

 level.” Doc. 28-1 at 16. Plaintiff claims, however, that he never received this

 response. Taking Plaintiff’s assertions in the Response as true, dismissal is not

 warranted at the first step of the Turner exhaustion analysis. The Court proceeds



                                          - 11 -
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 12 of 16 PageID 268




 to the second step and makes specific findings of fact to resolve disputed issues

 related to exhaustion.

       Defendants have carried their burden of showing that Plaintiff failed to

 properly exhaust his available administrative remedies. Defendants have shown

 that the process was available to Plaintiff and that staff members routinely make

 rounds and provide inmates with requested forms, but that Plaintiff failed to

 properly utilize and complete the administrative process. Plaintiff, however, in

 vague and conclusory terms, alleges that “staff retaliat[ed] against him,” and the

 “unit team” and “all staff” would not provide him with another BP-10 form. Doc. 31

 at 11-12 (“[P]laintiff ask[ed] for another BP-10 which he was denied and the unit

 team walked off”; “[P]laintiff tried on numerous occasions to get another BP-10 form

 so he could file his remedy all staff at USP Coleman-2 deny him”).

       The Supreme Court has delineated three circumstances that may render

 administrative remedies unavailable:

              (1) when the administrative procedure “operates as a
              simple dead end—with officers unable or consistently
              unwilling to provide any relief to aggrieved inmates”; (2)
              where the administrative scheme is “so opaque that it
              becomes... incapable of use... [and] no ordinary prisoner
              can discern or navigate it”; and (3) when “prison
              administrators thwart inmates from taking advantage of
              a grievance process through machination,
              misrepresentation, or intimidation.”

 Geter v. Baldwin State Prison, 974 F.3d 1348, 1355 (11th Cir. 2020) (quoting Ross,

 136 S.Ct. at 1859-60). The Eleventh Circuit has held:

              [A] prison official’s serious threats of substantial
              retaliation against an inmate for lodging or pursuing in



                                          - 12 -
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 13 of 16 PageID 269




                good faith a grievance make the administrative remedy
                “unavailable,” and thus lift the exhaustion requirement as
                to the affected parts of the process if both of these
                conditions are met: (1) the threat actually did deter the
                plaintiff inmate from lodging a grievance or pursuing a
                particular part of the process; and (2) the threat is one
                that would deter a reasonable inmate of ordinary
                firmness and fortitude from lodging a grievance or
                pursuing the part of the grievance process that the inmate
                failed to exhaust.

 Turner, 541 F.3d at 1085.

        As Defendants suggest, it is implausible that staff would provide Plaintiff

 with a BP-8, a BP-9, and a BP-10 form and the responses thereto, but then refuse to

 provide him with an additional BP-10 form when his first was returned as illegible.

 Moreover, Plaintiff does not allege that he was never able to obtain a BP-10 form or

 that he even continued to try after another inmate gave him the BP-11 form.8

 Although Plaintiff knew that he needed to resubmit a BP-10 form and that his

 submission of a BP-11 would not properly complete the process, he does not address

 why he did not seek an extension of time to file a BP-10 form or whether he advised

 the officials on the BP-11 form of his difficulty in obtaining a BP-10 form. While

 Plaintiff does not have to grieve a breakdown in the administrative process, he had

 available to him various ways to properly complete the process.

        Additionally, Plaintiff’s allegations in the Amended Complaint contradict the

 allegations in his Response. In the Amended Complaint, Plaintiff avers that he

 submitted a BP-9, BP-10, and BP-11. Doc. 9 at 7. He states that in response to the



 8
  Albeit several months later and after this case was filed, around May 7, 2019, Plaintiff submitted a
 BP-10 regarding a “DHO hearing date 4-23-19.” Doc. 28-1 at 17.



                                                - 13 -
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 14 of 16 PageID 270




 BP-9, he was told to file a tort claim, and that his BP-10, BP-11, and tort claim were

 all denied. Id. On the contrary, in his Response, he acknowledges that his BP-10

 was rejected because it was not legible and he needed to resubmit it. See Doc. 31 at

 11. As outlined above, Plaintiff then states that he was denied a BP-10 form, but he

 acknowledges that he was eventually able to obtain a BP-11 form from another

 inmate, which he submitted around January 28, 2019, but he claims that he never

 received the response. Id. at 12. Plaintiff’s contradictory assertions, coupled with

 the fact that he was able to file administrative remedies before and after the alleged

 denial of a BP-10 form, render his assertion that the process was unavailable to him

 because he was denied a BP-10 form incredible.

       Finally, while Plaintiff states in a conclusory fashion that he was denied a

 BP-10 form in “retaliation,” he fails to support that conclusion with any facts. He

 does not allege that he was threatened in any way. Even assuming the alleged

 denial of a BP-10 form was done in retaliation, according to Plaintiff, he continually

 attempted to obtain a BP-10 form from staff and other inmates, and he

 subsequently lodged a BP-11 form regarding the claims raised in this case with the

 Central Office. Upon review, the Court finds that Plaintiff fails to allege “a serious

 threat of substantial retaliation” that deterred him from lodging an administrative

 remedy or from pursuing any part of the administrative remedy process, or that

 would deter a reasonable inmate from doing so.

       Defendants have carried their burden of showing that Plaintiff failed to

 properly exhaust his available administrative remedies. Plaintiff has not shown




                                          - 14 -
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 15 of 16 PageID 271




 that the administrative process was unavailable to him under any of the three

 circumstances delineated in Ross, nor has he sufficiently alleged that his remedies

 were objectively and subjectively unavailable under Turner.9 Thus, this case is due

 to be dismissed for Plaintiff’s failure to exhaust.10

        Accordingly, it is

        ORDERED:

        1.      Defendants’ Motion to Dismiss (Doc. 28) is GRANTED to the extent

 it seeks dismissal based on Plaintiff’s failure to exhaust his administrative

 remedies.

        2.      This case is DISMISSED without prejudice.

        3.      The Clerk shall enter judgment dismissing this case without

 prejudice, terminate any pending motions, and close the file.

        DONE AND ORDERED at Tampa, Florida, this 27th day of January, 2021.




                                                           TOM BARBER
                                                           UNITED STATES DISTRICT JUDGE


 9 See Geter, 974 F.3d at 1356 (“While the burden is on the defendant to show an available
 administrative remedy, once that burden has been met, the burden of going forward shifts to the
 plaintiff, who, pursuant to Turner, must demonstrate that the grievance procedure was
 “subjectively” and “objectively” unavailable to him.”); Wright v. Georgia Dep’t of Corr., 820 F. App’x
 841, 845 (11th Cir. 2020) (citing Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (recognizing that
 after a defendant carries his burden of showing a plaintiff failed to exhaust, the burden shifts to the
 plaintiff to show that the remedies were unavailable to him).
 10 This finding is equally applicable to the claims against the John Doe Defendants. See generally

 Clark v. State of Ga. Pardons & Paroles Bd., 915 F.2d 636, 640 & n.2 (11th Cir. 1990) (recognizing
 that a district court may dismiss a case under 28 U.S.C. § 1915 if it “sees that an affirmative defense
 would defeat the action”).




                                                  - 15 -
Case 5:19-cv-00205-TPB-PRL Document 38 Filed 01/27/21 Page 16 of 16 PageID 272




 JAX-3 1/27
 c:
 Rodney D. Johnson
 Counsel of Record




                                     - 16 -
